DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/17/2019 was filed on or after the effective filing date of the instant application on 07/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments

The preliminary amendments filed on 07/10/2019 which amend to the specification and amend to the claims have been entered and recorded.

Status of Claims

Claims 5-6 and 16-17 have been cancelled.
Claims 1-4, 7-15 and 18-20 have been amended and pending.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections

Claims 3, 8, 14 and 19 are objected to because of the following informalities:  
Claims 3 and 14 recites “DSD” and “LPCM” which are acronyms without describing theirs definition earlier in the claim.
Claims 8 and 19 recites “MPD” and “MP4” which are acronyms without describing theirs definition earlier in the claim.
	Appropriate corrections are required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a metadata generation unit that” and “a transmission unit that” in claim 1; “a metadata reception unit that” and “a bit rate switching unit that” in claim 11; and “a parameter setting unit that” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a metadata generation unit” and “a transmission unit” in claim 1; “a metadata reception unit” and “a bit rate switching unit” in claim 11; and “a parameter setting unit” in claim 12” has been interpreted under 35 U.S.C. 112, sixth paragraph, 

Claim Rejections - 35 USC § 112

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitations “a metadata generation unit that” and “a transmission unit that” in claim 1; “a metadata reception unit that” and “a bit rate switching unit that” in claim 11; and “a parameter setting unit that” in claim 12, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see Figures 14, 22, 29 and 33 and their corresponding descriptions in the specification; and ¶ [0196]-[0197] describing series of processing is performed by software installed in a general-purpose personal computer). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 3 recites the limitations "the type of” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites the limitations “the number of channels” in line 3 and “the number of objects” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 13 recites the limitations "the number of quantization" and “the number of channels” in the last line.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations "the type of” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations “the number of channels” in line 3 and “the number of objects” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 4, 7-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krauss et al (US 2019/0037283).
Regarding claim 1, Krauss discloses an information processing apparatus, comprising:
a metadata generation unit that generates metadata indicating information regarding a parameter to be preferentially maintained, the parameter being determined in accordance with content of audio data (¶ [0059]-[0063], ¶ [0088]-[0091], ¶ [0114] and ¶ [0144] for generating personalized audio metadata indicating information of preselection or parameter to support selection of personalized audio, preselection parameter determined based on audio content); and
a transmission unit that transmits the metadata generated by the metadata generation unit and pieces of audio data of a plurality of bit rates (¶ [0073], ¶ [0081]-[0083], ¶ [0114]-[0115], ¶ [0145]-[0146], ¶ [0156]-[0157] and ¶ [0178] for transmitting the generated metadata and audio program elements of a plurality of different target bitrates).

Regarding claim 2, Krauss discloses the apparatus as discussed in the rejection of claim 1. Krauss further discloses the parameter includes a type of the audio data, a sampling frequency, the number of quantization bits, or the number of channels, or is selected and set by a user (¶ [0044], ¶ [0056]-[0058], ¶ [0064], ¶ [0095]-[0096] and ¶ [0114]-[0115]).



Regarding claim 7, Krauss discloses the apparatus as discussed in the rejection of claim 1. Krauss further discloses wherein the metadata is one piece of metadata fixed for the audio data or changes depending on reproduction time (¶ [0081]-[0083] and ¶ [0178]).

Regarding claim 8, Krauss discloses the apparatus as discussed in the rejection of claim 1. Krauss further discloses wherein the transmission unit transmits the metadata included in an MPD file or an MP4 file (¶ [0062]-[0063], ¶ [0080], ¶ [0088]-[0091] and ¶ [0114]).

Regarding claim 9, Krauss discloses the apparatus as discussed in the rejection of claim 1. Krauss further discloses wherein the pieces of audio data of the plurality of bit rates include the audio data of a low bit rate available as a through point at a time of switching, and the metadata generation unit generates the metadata indicating that audio data is the audio data of the low bit rate (¶ [0075], ¶ [0081]-[0083], ¶ [0090], ¶ [0133] and ¶ [0178]).

Regarding claim 10, all limitations of claim 10 are analyzed and rejected corresponding to claim 1.

Regarding claim 11, Krauss discloses an information processing apparatus, comprising:
a metadata reception unit that receives metadata indicating information regarding a first parameter to be preferentially maintained, the first parameter being determined in accordance with content of audio data (¶ [0028]-[0029], ¶ [0064]-[0065], ¶ [0088]-[0091], ¶ [0114] and ¶ [0144] for receiving personalized audio metadata indicating information of preselection or parameter to support selection of personalized audio, preselection parameter determined based on audio content); and
a bit rate switching unit that determines, on a basis of the metadata received by the metadata reception unit, a bit rate of the switched audio data from pieces of audio data of a plurality of bit rates (¶ [0065]-[0066], ¶ [0075], ¶ [0081]-[0083], ¶ [0090], ¶ [0133] and ¶ [0178] for determining to switch to different target bitrate audio stream based on the received metadata). 

Regarding claim 12, Krauss discloses the apparatus as discussed in the rejection of claim 11. Krauss further discloses a parameter setting unit that sets a second parameter to be preferred, the second parameter being used when switching a bit rate of the audio data to be received, wherein the bit rate switching unit determines, on a basis of the metadata received by the metadata reception unit and the second parameter set by the parameter setting unit, the bit rate of the switched audio data (¶ [0044], ¶ [0059]-[0066], ¶ [0082], ¶ [0090] and ¶ [0133]-[0134]).



Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al (US 2019/0037283) in view of Ichimura (US 2008/0107276).
Regarding claim 3, Krauss discloses the apparatus as discussed in the rejection of claim 1. Krauss is silent about the type of the audio data includes DSD or LPCM.
Ichimura discloses the type of the audio data includes DSD or LPCM (¶ [0007] and ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify type of audio data of Krauss to include DSD or LPCM as taught by Ichimura, so to enhance system with capability of processing a variety of audio types.

Regarding claim 14, all limitations of claim 14 are analyzed and rejected corresponding to claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421